ACCEPTED
                                                                                     06-15-00080-cv
                                                                         SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                              12/28/2015 8:12:51 AM
                                                                                   DEBBIE AUTREY
                                                                                             CLERK



                                 #06-15-00080-CV
                                                           FILED IN
                                                    6th COURT OF APPEALS
                         IN THE COURT OF APPEALS      TEXARKANA, TEXAS
                     SIXTH JUDICIAL DISTRICT OF TEXAS
                                                    12/28/2015 8:12:51 AM
                             TEXARKANA TEXAS             DEBBIE AUTREY
                                                             Clerk

JOHN W BOWERS (APPELLANT)

v

BANK OF AMERICA NA AS SUCCESSOR BY MERGER TO BAC HOME
LOANS SERVICING LP f/k/a COUNTRYWIDE HOME LOANS
SERVICING LP (APPELLEE)

__________________________________________________________________
Appeal from the rotating Court of Travis County: 250th Judicial District
Court Travis County Texas; Trial Court Case #D-1-GN-12-002006:
Honorable Karin Crump, Presiding; NOT Stephen Yelenosky
__________________________________________________________________

                    APPELLANT’s DOCKETING STATEMENT

TO THE HONORABLE COURT OF APPEALS:
       Comes now Appellant, John W Bowers, who files the above:
1      32.1(a)(1)

      John W Bowers is the appellant who is represented & whose contact
information is shown below.

2      32.1(c)

     The Trial Court information is shown above; the date of the
judgment/order appealed is August 12, 2015 – the denial of the Motion for
New Trial which was NOT overruled by operation of Law.

3      32.1(d)

       The date of the filing of the Motion for New Trial was May 29, 2015.


2015 #523                                                               Page    1
4      32.1(e)                                                                      Comment [RK]:


      Appellees have been represented by various attorneys: the most current
of which is: Mark D Cronenwett, mcronenwett@mzwlaw.com, Mackie Wolf
Zietntz & Mann PC, 14160 N Dallas Pwky #900, Dallas Texas 75254, (214)
635-2670 – phone, (214) 635-2686 – fax.

5      32.1(f)

      The general nature of the case is breach of contract, fraud & deceptive
trade practices!

6      32.1(g)

    This is not a priority appeal. A CLERK’s RECERD REQUEST HAS
ALREADY BEEN FILED THIS MORNING BUT THE PAYMENT OF THEIR
FEE HAS YET TO BE DETERMINED AS THE AMOUNT IS UNKNOWN?

7      32.1(h)

       No court reporter’s record will be requested.

8      32.1(l)

       No supersedeas bond has been filed.

9      32.1(m)

     Additional information: Thank you for altering the undersigned as to
procedural irregularities – hopefully this docketing statement is sufficient

       WHEREFORE the undersigned prays that this is sufficient.

                                                 Respectfully submitted,



                                                 Robert Stuart Koelsch
                                                 State Bar No 11652020


2015 #523                                                                Page   2
                                              PO BOX 4790
                                              Lago Vista, Texas 78645-0008
                                              (713) 882-7259 – Phone
                                              (877) 216-5373 – Fax
                                              rkoelsch2013@yahoo.com
                                              Authorized Lawyer

            CERTIFICATE OF SERVICE AND CONFERENCE

     I certify that a true & correct copy of the foregoing has been served in
compliance with TRCP upon the other side(s) on or near the file stamp date,
without further consultation.



                                         Robert Stuart Koelsch




2015 #523                                                            Page   3